Coneededly, at the closing defendant tendered a bargain and sale and not a full covenant and warranty deed. Judgment modified by directing that, if plaintiff elect to comply with the terms of the contract as reformed and as provided by the judgment herein, the title be closed at a time to be fixed, within thirty days after the entry of the order herein, and that adjustments be made as of that date. As so modified, the judgment is unanimously affirmed, without costs. Present'— Lazansky, P. J., Rich, Hagarty, Seeger and Carswell, JJ. Settle order on notice.